CAMPBELL, Acting Chief Judge.
T.R.P., appellant, challenges the trial court order adjudicating him delinquent for a misdemeanor failure to redeliver leased personal property (a tuxedo) in violation of section 812.155(3), Florida Statutes (1995). We agree with appellant that the State’s evidence fails to show appellant’s willful refusal to return the tuxedo. Neither does it show on his part an intent to defraud. Accordingly, we reverse the adjudication of delinquency and remand with directions that appellant be discharged.
NORTHCUTT and CASANUEVA, JJ., concur.